DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 8, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being participated by Slicker et al. (US 2007/0188846).
	Regarding claim 1, Slicker teaches a device (see figures 14 and 15) comprising: 
a frame comprising a first end and a second end (see fig. 14: two end of auxiliary MEMS actuators 20 and 21); a mechanism (fig. 14: 26, 27, 28) comprising a first side that faces the first end (20) of the frame, and a second side that faces the second end (21) of the frame, (see figures 14 and 15); a first buckling member (fig. 14: 22) attached 
	Regarding claim 8, furthermore Slicker discloses the device, wherein the first buckling member (22) and the second buckling member (23) each comprises a length longer than a width or thickness thereof, (see figure 14).
	Regarding claim 10, Slicker teaches a switch (see figures 14 and 15: the MEMS switch) comprising: at least one mechanism (fig. 14: 26, 27, 28) configured to move 
	Regarding claim 11, furthermore Slicker discloses the switch, comprising a second actuator (fig. 14: 21) system that selectively engages the at least one mechanism (28) causing the at least one mechanism (28) to move from a first position to a second position and back to the first position, (see figures 14 and 15; and par. [0053], two MEMS auxiliary actuators move electrical signal contacts 10 into electrical 
	Regarding claim 12, furthermore Slicker discloses the switch, wherein the first actuator system (20) and the second actuator system (21) are individually controlled, (see figures 14 and 15 and par. [0053], two MEMS auxiliary actuators move electrical signal contacts 10 into electrical contact with switch contact element 9).
	Regarding claim 13, furthermore Slicker discloses the switch, wherein the first actuator system (20) and the second actuator system (21) are linked to each other, (see figures 14 and 15).
	Regarding claim 14, furthermore Slicker discloses the switch, comprising a frame housing the at least one mechanism (fig. 14: 26, 27, 28), wherein the frame attaches to the first buckling member (22) and the second buckling member (23), (see figures 14 and 15, a MEMS switch of the type having a substrate and a bistable element).
	Regarding claim 15, Slicker teaches a method of actuation comprising: positioning an articulating mechanism along a path in a frame comprising a first buckling member (fig. 14: 22) and a second buckling member (fig. 14: 23), (see figures 14 and 15); and selectively articulating the first buckling member (22) and the second buckling 
	Regarding claim 16, furthermore Slicker discloses the method, comprising: selectively applying a first axial force to the articulating mechanism causing the articulating mechanism to move from the first position to the second position along the path; and selectively applying a second axial force to the articulating mechanism causing the articulating mechanism to move from the second position to the first position along the path, (see figures 14, 15; abstract and par. [0053]; the bistable element is structured to be moved between a first stable state and a second stable state by the selective urging action of two opposing actuators).
	Regarding claim 17, furthermore Slicker discloses the method, comprising selectively moving the articulating mechanism laterally along the path, (see figures 14 and 15; and par. [0053]; when auxiliary actuators 20 and 21 are activated, compliant 
	Regarding claim 18, furthermore Slicker discloses the method, comprising selectively moving the articulating mechanism rotationally along the path, (see figures 14, 15 and par. [0053]; auxiliary MEMS actuators 20 and 21 insert beam elements 22 and 23 into grooves 24 and 25. As illustrated, grooves 24 and 25 are formed between rigid member 26, which is wholly bonded to the substrate, and compliant members 27 and 28 that are resiliently bonded to the substrate for only a portion of their lengths. Thus, when auxiliary actuators 20 and 21 are activated, compliant members 27 and 28 are forced to move electrical signal contacts 10 into contact with switch contact element or member 9).
	Regarding claim 19, furthermore Slicker discloses the method, comprising applying the first transverse force to the first buckling member (22) and the second transverse force to the second buckling member (23), wherein the first buckling member (22) and the second buckling member (23) are not in a state of compression simultaneously (see figure 14).
	Regarding claim 20, furthermore Slicker discloses the method, comprising applying the first transverse force to the first buckling member (22) and the second transverse force to the second buckling member (23), wherein the first buckling member (22) and the second buckling member (23) are in a state of compression simultaneously, (see figure 15).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slicker et al. (US 2007/0188846) in view of Howell et al. (US 7,075,209).
	Regarding claim 9, Slicker discloses all limitations above but does not explicitly discloses wherein the first buckling member and the second buckling member each comprises a predetermined failure strain to allow the first buckling member and the second buckling member to buckle without fracturing.
Howell teaches the compressible members 674, 676 may have such a shape that the buckling is elastic over the feasible range of travel of the shuttle 420, (see figure 10 and col. 21, lines 34-36).
.
Allowable Subject Matter
8.	Claims 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the at least one actuator comprises: a first actuator that applies a first force to the mechanism causing the mechanism to move from a first position to a second position; and a second actuator that applies a second force to the second buckling member causing the second buckling member to buckle and the first buckling member to unbuckle.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836